HUNT, Circuit Judge.
The plaintiff in error was tried and convicted under an information containing a count which charged that she s.old beer and whisky, and a count which charged that she maintained a common nuisance by selling and keeping for sale intoxicating liquor, at a certain named place in Spokane, Wash. The court imposed a sentence of imprisonment of 60 days and payment of a fine of $300. She sued out a writ of error, and relied upon one point only — that the court abused its discretion in imposing a sentence of such severity. In support of her argument she refers to certain affidavits filed before judgment of the lower court, by physicians, who stated, in effect, that largely as a result of an accident her physical condition was such that confinement in jail would tend to break down her health. There is no suggestion that the statute under which judg'ment was pronounced is unconstitutional, or that the punishment was not well within the limit provided by the law. Nor' does the record contain any showing which excepts the case from the established rule that appellate courts will not revise the sentences of the District Courts in criminal cases. Ex parte Watkins, 7 Pet. 568, 8 L. Ed. 786; Goldberg v. United States (C. C. A.) 277 F. 211; Feinberg v. United States (C. C. A.) 2 F.(2d) 955. The judgment is affirmed.